Citation Nr: 0801274	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  97-11 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a right 
forearm injury, initially assigned a 10 percent evaluation.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The appellant had active service from December 1972 to 
September 1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a low back disorder and for hernias, 
denied an application to reopen a previously denied claim of 
service connection for residuals of a jaw fracture, and 
denied benefits pursuant to 38 U.S.C.A. § 1151 for a duodenal 
ulcer claimed as the residual of VA medical treatment.  By a 
September 1998 decision, the Board denied the claims of 
service connection for a low back disorder and for hernias, 
denied the application to reopen the previously denied claim 
of service connection for residuals of a jaw fracture, and 
denied benefits pursuant to 38 U.S.C.A. § 1151 for a duodenal 
ulcer resulting from VA medical treatment.

The appellant sought review before the United States Court of 
Appeals for Veterans Claims (Court).  In a memorandum 
decision, the Court affirmed the Board's denial of service 
connection for a low back disorder, and vacated the Board's 
findings and conclusions regarding the hernias, jaw fracture, 
and section 1151 claims.  The Board, in December 2000, 
remanded these claims to the RO for further evidentiary 
development.

In its readjudication, the RO continued the denial of the 
application to reopen the previously denied claim of service 
connection for residuals of a jaw fracture, and the denial of 
service connection for hernias.  By a June 2003 decision, the 
RO granted compensation benefits pursuant to section 1151 for 
resolved duodenal ulcer, and assigned a 10 percent evaluation 
effective January 8, 1996, and a noncompensable evaluation 
effective August 27, 1997.  The veteran appealed the assigned 
ratings.  

In the meantime, in a September 2002 rating decision, the RO 
granted service connection for residuals of a right forearm 
injury, with a 10 percent evaluation assigned effective April 
24, 2000.  The appellant disagreed with the evaluation 
assigned and perfected an appeal as to that issue.

In a decision dated in August 2004, the Board denied the 
appeal as to all four issues.  The veteran appealed the 
decision to the Court.  In a memorandum decision dated in 
October 2006, the Court found that any appeals as to the 
issues of whether new and material evidence had been 
submitted to reopen a previously denied claim of entitlement 
to service connection for residuals of a jaw fracture, and 
entitlement to service connection for hernias were deemed 
abandoned by failure to present arguments.  As to the 
remaining issues, the Court affirmed the Board's decision 
denying higher staged ratings for duodenal ulcer disease, and 
vacated and remanded the decision denying a rating in excess 
of 10 percent for residuals of a right forearm injury.

In July and September 2006, while the appeal was still 
pending at the Court, the veteran filed claims as to the same 
issues addressed in the August 2004 Board decision, i.e., 
service connection for jaw fracture residuals and hernias, 
and increased ratings for duodenal ulcer disease and right 
forearm injury residuals.  In a December 2006 rating 
decision, the RO denied the claims.  In January 2007, the 
veteran submitted a notice of disagreement as to all four 
issues.  As to the claim for an increased rating for 
residuals of a right forearm injury, since the Board decision 
as to that issue was vacated, the appeal remains open, and, 
therefore, the current appeal subsumes the December 2006 RO 
decision addressing the issue.  Therefore, the notice of 
disagreement as to that issue is not valid, as it addresses a 
matter already on appeal.  Hamilton v. Brown, 4 Vet. App. 
528, 541(1993).  ("Once a claim is in 'appellate status' by 
virtue of a previously filed NOD, the claimant may not file 
an additional NOD which could confer jurisdiction . . . as to 
that claim."); see also Smith v. Brown, 35 F.3d 1516 (Fed. 
Cir. 1994), Dittrich v. West, 163 F.3d 1349 (Fed. Cir. 
1994).  (A Board decision subsumes any prior rating 
decisions which address the same issue.)  Since there is no 
final Board decision yet as to the issue of a higher rating 
for residuals of a right forearm injury, the December 2006 
rating decision is a "prior decision."  

As to the remaining issues, the Board finds that, due to 
significant distinguishing features, a remand for issuance of 
a statement of the case, pursuant to Manlincon v. West, 12 
Vet. App. 238 (1999), is not warranted.  In determining that 
the Board had jurisdiction in Manlincon, the Court observed 
that the RO rating decision underlying the first issue (the 
issue on appeal) also denied the second (omitted) issue, and 
that the notice of disagreement as to the second issue was 
contained in the substantive appeal of the first issue.  See 
Manlincon, at 240.  Neither of these factors is present in 
the instant case; indeed, the claims were received while the 
appeal to the Court as to the same issues was still pending.  
Thus, both the rating decision and the notice of disagreement 
were generated after the present appeal (addressing the same 
issues) was perfected.  Further, in Manlincon, the RO failed 
to construe the communication as a notice of disagreement.  
In contrast, in the instant case, the RO has identified the 
pending notice of disagreement, and action was only 
interrupted by the referral of the case to the Board 
following the Court remand.  

As can be seen in the lengthy procedural history, unlike 
Manlincon, the issues for which the notice of disagreement 
was received are the same underlying issues already decided 
by the Board in August 2004, in the course of the current 
appeal.  The "purpose of the rule of finality is to preclude 
repetitive and belated readjudication of veterans' benefits 
claims."  Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 
2002).  Under the doctrine of res judicata, there can be only 
one valid decision on any adjudicated issue or claim.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52 (2006); see also 
Bissonnette v. Principi, 18 Vet. App. 105, 12 (2004) ("In 
essence, the res judicata precedent ensures that a litigant 
may have his or her day in Court, but not two or three.").  
Although the RO correctly decided the increased rating issue 
based on new evidence, and the service connection issues on 
the basis of whether new and material evidence had been 
submitted, it is the Board's general policy to avoid 
piecemeal litigation by addressing all issues over which the 
Board has jurisdiction in a single document.  In this case, 
however, this would result in a Board decision which 
addressed an application to reopen claims previously denied 
by the Board earlier in the same overall appeal, and under 
the same docket number.  Besides confusing the finality 
issues, this would not be consistent with the principles 
outlined in decisions such as Cook and Bissonnette, cited 
above.  Moreover, as discussed above, the circumstances 
leading the Court to decide the Board had jurisdiction in 
Manlincon are not present in this case.  To assume 
jurisdiction over the new claims at this point would present 
too great a potential for an impermissible collateral attack 
on the final Board decision as to those issues.  For all of 
these reasons, a remand under Manlincon is not appropriate in 
this case. 

The remaining issue on appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Service connection for residuals of a right forearm injury 
was granted in a September 2002 rating decision, with a 10 
percent evaluation assigned under diagnostic code 7804, based 
on a superficial painful scar.  The Board, in its August 2004 
decision, denied an evaluation in excess of 10 percent under 
that code, and also determined that a separate rating was not 
warranted based on limitation of function of the forearm.  
See 38 C.F.R. § 4.71a, diagnostic codes 5205-5215 (2007).

In its February 2007 memorandum decision, the Court vacated 
the August 2004 Board decision as to the issue of a higher 
rating for residuals of a right forearm injury, citing 
failure to discuss the degree of functional loss in the 
veteran's right forearm before concluding that a disability 
rating was not warranted under 38 C.F.R. § 4.71a, Codes 5205-
5515.  In reviewing the July 2002 VA examination on which the 
rating was based, the Board observes that the examiner 
concluded that "[p]er his history, [the veteran] has 
increased pain with use and this could further limit 
function.  It is not feasible, however, to attempt to express 
any of this in terms of additional limitation of motion as 
these matters cannot be determined with any degree of medical 
certainty."  

Subsequent to the Board decision, a VA examination of the 
veteran's scars was conducted in October 2006.  On this 
examination, the veteran complained of constant numbness and 
pain in the right arm.  The examiner found that the scars of 
the right upper extremity were well-healed and stable, and 
that the pain in the upper extremity was unlikely due to the 
scars, although the reasons for the chronic pain could not be 
determined.  However, the claims file was not available to 
the examiner, for review of the medical history, in 
particular, the service medical records, which would provide 
information for a determination as to the extent to which the 
veteran's right upper extremity symptoms are manifestations 
of his service-connected residuals of a right forearm injury.  

The veteran's attorney has requested an examination, and, in 
view of the foregoing, the Board agrees that an additional 
examination is necessary to comply with the Court's directive 
as to the assessment of functional loss.  The regulation 
pertaining to the evaluation of functional loss for 
disabilities of the musculoskeletal system reads as follows:

Disability of the musculoskeletal system is primarily 
the inability, due to damage or infection in parts of 
the system, to perform the normal working movements of 
the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination upon which ratings are based adequately 
portray the anatomical damage, and the functional loss, 
with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, 
absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2007).

The Court has held that evidence of pain, weakened movement, 
excess fatigability, or incoordination must be considered in 
determining the level of associated functional loss in light 
of 38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The examination must take 
these factors into consideration.

Additional evidence has also been developed since the August 
2004 Board decision, in particular an October 2006 VA 
examination of the veteran's scars, and VA treatment records 
printed on April 20, 2006, and on July 10, 2007.  These 
records must also be reviewed by the RO on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
appropriate VA examination to determine 
the current manifestations and severity of 
his service-connected residuals of a right 
forearm injury.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  Any essential tests and 
studies, which are not already of record, 
should be accomplished.  All 
manifestations associated with the 
service-connected residuals of a right 
forearm injury should be described in 
detail.  The claims file, particularly 
service medical records, should be 
reviewed to determine whether symptoms of 
questionable etiology are at least as 
likely as not associated with the right 
forearm injury in service.   

*  The examiner must also specifically 
describe the functional impairment 
resulting from the veteran's right forearm 
injury residuals.  If deemed appropriate, 
the examination as to functional 
impairment, including based on repetitive 
use, should be conducted by a physical or 
occupational therapist, or other provider 
with the training and equipment to test 
functional capacity.  All objective 
pathology associated with the service-
connected right forearm injury should be 
reported in detail, including the presence 
or absence of evidence of disuse such as 
atrophy.  Findings should be reported for 
both the right and left arms (to enable 
comparison with the normal arm).  Weakness 
in the forearms and range of motion of the 
potentially affected joints (elbow and 
wrist) should be assessed, with 
limitations due to pain recorded.  Tests 
to determine additional functional 
impairment based on repetitive use should 
be undertaken.  All symptoms should be 
reported in detail, and any conflict 
between the veteran's complaints and 
objective findings should be reported, and 
the examiner should explain the 
discrepancy, if possible.  To the extent 
possible, any functional loss should be 
expressed in terms of additional degrees 
of limited motion.  

2.  Readjudicate the claim for a higher 
rating for a right forearm injury, in 
light of all evidence of record, including 
the VA scars examination dated in October 
2006, and all other evidence received 
since the August 2004 Board decision.  If 
the decision is less than a full grant of 
the benefit sought, furnish the veteran 
and his representative a supplemental 
statement of the case (SSOC) which 
addresses all relevant matters, including 
all evidence associated with the record 
since the August 2004 Board decision.  An 
appropriate period of time should be 
allowed for response before the file is 
returned to the Board for appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



